COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 DAVID RODRIGUEZ,                               §               No. 08-16-00113-CR

                      Appellant,                §                 Appeal from the

 v.                                             §                120th District Court

 THE STATE OF TEXAS,                            §             of El Paso County, Texas

                       State.                   §               (TC# 20150D03170)

                                             §
                                           ORDER

       The Court has reviewed the trial court’s certification of the defendant’s right to appeal

which provides that this is a plea bargain case and the defendant has no right to appeal “as to

punishment only.” In this case, Appellant was found guilty by a jury but he entered into a plea

agreement with the State on punishment. The Court has also reviewed the appellate record from

the plea hearing and the parties’ letter briefs addressing whether Appellant has a right to appeal.

Appellant and the State agree that Appellant has a limited right to appeal. The Court finds that

Appellant does not have a right to appeal any matters related to punishment, but he retains the

right to appeal issues arising from the pre-trial and jury trial proceedings in cause number

20150D03170. Therefore, the Appellant’s brief is now due January 21, 2017.

       IT IS SO ORDERED this 22nd day of December, 2016.

                                                     PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.